                IN THE UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO
                     WESTERN DIVISION AT DAYTON

ANJUAN HENRY,

                       Petitioner,               :   Case No. 3:19-cv-207

       - vs -                                        District Judge Thomas M. Rose
                                                     Magistrate Judge Michael R. Merz

NORM ROBINSON, Warden,
 London Correctional Institution,

                                                 :
                       Respondent.


   DECISION AND ORDER DENYING MOTION TO EXPAND THE
                 RECORD ON CONDITION


        This habeas corpus case is before the Court on Petitioner’s Motion to Expand the Record

(ECF No. 7) which Respondent opposes (ECF No. 8).

       Petitioner seeks to add to the record a portion of the docket sheet entries in his Common

Pleas case. As Respondent notes, the document as presented is not complete or authenticated. The

Motion is also technically premature since the record has not yet been filed.

       Accordingly, the Motion to Expand is DENIED on condition that Respondent include the

complete docket sheet with the record to be filed by the date previously set by the Court. If after

reviewing the record as filed, Petitioner believes additional portions of the state court record are

necessary to fairly adjudicate this case, Petitioner may renew his motion to expand.

September 19, 2019.

                                                                s/ Michael R. Merz
                                                               United States Magistrate Judge


                                                 1
